                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


SONYA FLETCHER,

       Plaintiff,

       v.
                                                              Civil Action No. TDC-17-3419
WILBUR L. ROSS,

       Defendant.




                                 MEMORANDUM OPINION

       Plaintiff Sonya Fletcher has filed a civil action alleging race and color discrimination and

unlawful retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.c. ~~ 2000e to

2000e-17 (2012), during her employment in the Office of the General Counsel of the National

Oceanic and Atmospheric Administration ("NOAA"), a federal agency within the United States

Department of Commerce.      Presently pending before the Court is a Partial Motion to Dismiss

filed by Defendant Wilbur L. Ross, the Secretary of Commerce ("Commerce").        Upon review of

the submitted materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6.

For the reasons set forth below, the Motion is GRANTED IN PART and DENIED IN PART.

                                       BACKGROUND

I.     Employment History

       In June 2001, Fletcher, an African American with a dark complexion, began work as a

secretary in NOAA's Office of the General Counsel for Fisheries/Financial Programs. Fletcher,

whose position was at the GS-6 level, shared duties with another secretary, Evangeline Davis, a

light-skinned African American who was at the GS-8 level. In 2004, Leila Afzal, who is white,
became Deputy Assistant General Counsel for Fisheries and Fletcher's first-level supervisor.

Afzal treated Davis more favorably than Fletcher and helped Davis pursue her career goals at

Fletcher's expense. When Fletcher sought to discuss career advancement, Afzal falsely told her

that she had no promotion potential to GS- 7, emphasizing that Fletcher's duties were clerical and

did not require thought, even though Fletcher's duties including managing the budget, training,

and procurement.    Although Afzal refused to assist Fletcher in obtaining a promotion, she helped

Davis secure a promotion to GS-9 by falsely stating that Davis performed duties actually

conducted by Fletcher. Fletcher initiated Equal Employment Opportunity ("EEO") activity with

the agency's EEO Office but resolved the matter in 2004 through mediation and thus did not file

a formal complaint.

          In 2006, Afzal reassigned duties from Fletcher to Davis, including work relating to the

budget, training, and procurement, and transferred other duties from Davis to Fletcher, including

those relating to the file room and the law library. She continued to tell Fletcher that she lacked

promotion potential because she performed only clerical tasks, despite Fletcher's responsibility

over many functions.        In her October 2009 performance       evaluation,   Fletcher discussed

promotion     with Afzal and her second-level     supervisor, Assistant   General Counsel Adam

Issenberg, who stated that they would be willing to create a plan for her promotion within a year.

At the end of 2009, however, Fletcher was the only employee supervised by Afzal who was

denied a year-end performance award.      Although Fletcher reached out to Issenberg and Afzal

about a promotion on additional occasions, Afzal refused to assist Fletcher. Rather, during the

same time period, she helped Davis achieve a promotion to GS-Il/12        through an accretion of

duties.




                                                 2
       In November 2009, Afzal started detailing problems with Fletcher's performance in the

law library and file room to create a "paper trail" that would justify Fletcher's termination.

CompI. ,-r 16, ECF NO.1.     When Fletcher requested assistance and training with these tasks,

Afzal provided none. Instead, on April 26, 2010, Afzal issued a Letter of Counseling to Fletcher

regarding an"interpersonal dispute between Fletcher and Davis about vacation time. Then, on

April 29, 2010, Afzal placed Fletcher on a Pre-Performance Improvement Plan (Pre-PIP) relating

to Fletcher's performance in organizing the library and file room. Fletcher responded to both the

Letter of Counseling and the Pre-PIP on May 3, 2010, asserting that she could not fulfill the

requirements of the Pre-PIP given the volume of work involved, she needed training to complete

the tasks, and she was subject to discrimination      and retaliation.   On June 4, 2010, Afzal

instructed Fletcher to complete daily work logs. On August 10, 2010, Afzal informed Fletcher

that her performance    under the Pre-PIP was not satisfactory and placed her on a 60-day

Performance Improvement Plan ("PIP") with specific requirements relating to the library and file

room. According to Fletcher, she fulfilled all of the requirements of the PIP.

       On October 20,2010, Afzal issued a memorandum of reprimand to Fletcher for allegedly

failing to complete an assignment that Fletcher maintains she completed.         Afzal then denied

Fletcher a within-grade pay increase on October 25, 2010.       Three days later, on October 28,

2010, Afzal informed Fletcher that she had failed to complete the requirements of the PIP.

Fletcher responded in writing through counsel on November 29,2010.       Fletcher received a notice

of proposed removal on December 1,2010 and was terminated on March 26,2011.

II.    Filing of the EEO Complaint

       On December 8, 2009, Fletcher contacted the EEO Office to complain of harassment by

Afzar, disparate treatment based on her allegation that Afzal and Issenberg had favored Davis



                                                 3
and refused to assist Fletcher in obtaining a promotion, and retaliation for prior EEO activity.

On February 16, 2010, the EEO Office issued to Fletcher a Notice of Right to File a formal

complaint of discrimination.    She filed a formal complaint on March 2, 2010 in which she

alleged that she had been subjected to a hostile work environment because of her race and color

and in retaliation for her EEO activity. Fletcher later amended her EEO complaint to include the

events surrounding the Letter of Counseling, the Pre-PIP, the work logs, and the PIP.

III.   MSPB Proceedings

       After her termination, Fletcher filed an appeal to the Merit Systems Protection Board

("MSPB") on April 6, 2011. On July 27, 2011, Fletcher withdrew her request for a hearing in

her pending EEO complaint in order to pursue her MSPB appeal and requested leave to re-file

the EEO complaint at the termination of the MSPB proceedings.             In the MSPB appeal, in

addition to asserting that her termination was procedurally and substantively improper, Fletcher

also argued that her termination was "based on her race ... and color ... and in retaliation for

her prior EEO activity."    Appellant's   Prehearing Submissions at 2, Fletcher v. Us. Dep't of

Commerce, No. DC-0432-11-9593-I-l(M.S.P.B.           Aug. 24, 2011), Def.'s Mot. Dismiss Ex. C,

ECF No. 12-3. On October 17, 2011, an MSPB administrative judge issued an Initial Decision

affirming the termination and finding no discrimination or retaliation against Fletcher.

       On November 16,2011, Fletcher filed a Petition for Review ofthe Initial Decision to the

full MSPB, including on the issues of whether her termination was based on race or color or was

in retaliation for her EEO activity. On July 13, 2012, the MSPB denied her Petition and adopted

                                                                                                     I
the Initial Decision as to the race and color discrimination and retaliation claims. On August 13,

2012, Fletcher appealed the MSPB's        Final Order to the United States Equal Employment

Opportunity Commission ("EEOC"), Office of Federal Operations ("OFO"), which on July 26,



                                                 4
2014 concurred with the MSPB's finding that there had been no race or color discrimination or

retaliation in the removal. In the OFO Decision, Fletcher received notice that she had the right to

file a civil action based on the MSPB decision in a United States District Court within 30 days.

Instead, on September 12, 2012, Fletcher appealed the MSPB decision to the United States Court

of Appeals for the Federal Circuit. On August 1, 2013, her appeal was dismissed for failure to

prosecute after she did not file a brief in accordance with the applicable rules.

IV.    Resolution of the EEO Complaint

        On August 16,2013, after the dismissal of her appeal of the MSPB Final Order, Fletcher

returned to her original EEO complaint and filed a motion to reinstate her request for a hearing

with the EEOC on that hostile work environment claim.             In those proceedings,   the EEOC

administrative judge informed Fletcher on April 8, 2016 and in an August 2, 2017 decision that

she was barred from re-litigating claims relating to the issuance and administration of the Pre-

PIP and the PIP, as well as the decision to terminate her, because they had been fully litigated

before the MSPB and the EEOC OFO.            On the original hostile work environment claim, the

EEOC found that Fletcher was not subject to a hostile work environment based on race, color, or

retaliation and entered judgment against her on August 2, 2017. On August 10, 2017, Commerce

issued a Final Order adopting the EEOC's decision in which it notified Fletcher of her right to

file a civil action in a United States District Court within 90 days. The Final Order was mailed to

Fletcher on August 14,2017.

       Fletcher commenced the action in this Court on November 16, 2017. In her Complaint,

she alleges that she was subjected to disparate treatment and a hostile work environment on the

basis of her race and color (Count I) and that she suffered retaliation and a retaliatory hostile

work environment because of her EEO activities (Count II), in violation of Title VII. Fletcher



                                                  5
seeks a declaratory judgment that Commerce violated her rights, an injunction prohibiting

Commerce       from discriminating   against employees   who report discriminatory      practices   in

violation of Title VII, reinstatement to her position, damages, attorney's fees, and costs.

                                          DISCUSSION

        In its Motion, Commerce seeks dismissal of all claims previously litigated before the

MSPB.     Although Fletcher has not specifically enumerated separate claims on these issues,

Commerce seeks dismissal of any claims of disparate treatment, discriminatory termination, or

retaliation relating to (1) the April 29, 2010 Notice of Pre-PIP; (2) the August 10, 2010

performance assessment under the Pre-PIP; (3) the August 10, 2010 PIP; (4) the October 28,

2010 memorandum regarding Fletcher's deficient performance under the PIP; (5) the October

28, 2010 memorandum regarding Fletcher's performance in her Fiscal Year 2010 Performance

Plan; (6) the December 1, 2010 memorandum proposing Fletcher's removal; and (7) the March

26, 2011 termination of Fletcher's employment.         Commerce seeks dismissal of such claims

because Fletcher failed to file suit relating to them within 30 days of the OFO Decision resolving

such claims.

I.      Legal Standard

        To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A claim is plausible when the facts pleaded allow "the court to draw the

reasonable     inference that the defendant is liable for the misconduct alleged."       !d.   Legal

conclusions or conclusory statements do not suffice. !d. A court must examine the complaint as

a whole, consider the factual allegations in the complaint as true, and construe the factual




                                                  6
allegations in the light most favorable to the plaintiff.       Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd.   0/ Comm 'rs of Davidson       Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Courts may consider facts and documents subject to judicial notice without converting a

motion to dismiss into a motion for summary judgment.            Clatterbuck v. City of Charlottesville,

708 F.3d 549,557 (4th Cir. 2013), abrogated on other grounds, Reed v. Town o/Gilbert,             135 S.

Ct. 2218 (2015). "Under this exception, courts may consider 'relevant facts obtained from the

public record,' so long as these facts are construed in the light most favorable to the plaintiff

along with the well-pleaded allegations of the complaint."        Id. (quoting B.B. Papasan v. Allain,

578 U.S. 265, 283 (1986)).       The Court therefore takes judicial notice of the orders and

proceedings of the MSPB and EEOC to the extent that they reflect the claims asserted in those

proceedings,   the claims resolved in those orders, and the dates of the MSPB and EEOC

determinations and accompanying notices. See Def.'s Mot. Dismiss Ex. A, D, F, G, ECF Nos.

12-1, 12-4, 12-6, 12-7; Fletcher v. Dep't of Commerce, No. 12-3205 (Fed. Cir. Aug. 1,2013).

II.    Time-Barred Claims

       Commerce asserts that claims relating to the Pre-PIP, PIP, and termination decision

should be dismissed as time-barred because Fletcher did not file such claims in federal court

within 30 days of receiving notice of the OFO Decision.               Fletcher counters that only the

termination decision was reviewed by the MSPB, and the Pre-PIP, PIP, and termination decision

are events relevant to her allegations of hostile work environment based on race and color (Count

I) and retaliation and retaliatory hostile work environment (Count II).

       A federal employee alleging discrimination or retaliation under Title VII may file an

EEO complaint with the employing agency. 29 C.F.R. ~ 1614.103 (2018). The employee may

appeal the final agency decision on that complaint to a United States District Court directly, or to



                                                   7
the EEOC first and then to federal court. 42 U.S.C.                S 2000e-16(c);   29 C.F.R.   SS   1614.401(a),

1614.407; Laber v. Harvey, 438 F.3d 404,416 & n.9 (4th Cir. 2006).

         Separately, the MSPB has jurisdiction              over adverse employment        actions, including

terminations.      5 C.F.R.   S   1201.3 (2018). If a federal employee has challenged an employment

action over which the MSPB has jurisdiction and alleges that such action was the result of

discrimination, the employee may file a so-called "mixed case appeal" of the employment action

with the MSPB.        5 U.S.C.      S 7702(a)(1)   (2012); 29 C.F.R.     S   1614.302; Con/orto v. Merit Sys.

Prot. Bd., 713 F.3d 1111, 1115 (Fed. Cir. 2013); Pueschel v. Peters, 577 F.3d 558, 563 (4th Cir.

2009). Alternatively, such an employee may file a mixed-case EEO complaint with the agency.

29 C.F.R.   S   1614.302(b); Pueschel, 577 F.3d at 563. In a mixed-case appeal before the MSPB,

the MSPB must "decide both the issue of discrimination and the appealable action."                         5 U.S.c.

S 7702(a)(1).      If an MSPB administrative judge rules against the employee on the merits of a

mixed case in an Initial Decision, the Initial Decision becomes the Final Order of the MSPB

unless the employee files a petition for review to the entire MSPB. 5 C.F .R.              SS   1201.113-.114.

If the full MSPB grants the petition for review, its decision becomes the Final Order.                           Id.

S   1201.113(c).

         After the Board issues its Final Order, the employee may seek administrative review by

the EEOC or file a case in federal court. 5 U.S.C.            SS   7702(b)(1), 7703(b); 5 C.F.R.       S   1201.57.

If the employee seeks EEOC review, and the EEOC concurs in the MSPB's decision, the

employee may then seek review by the United States Court of Appeals for the Federal Circuit or

file a civil action in a United States District Court within 30 days of the EEOC decision.                        5

U.S.c.   S 7702(b)(5)(A);     29 C.F.R.    S 1614.31O(d);    Butler v. West, 164 F.3d 634, 639 (D.C. Cir.

1999).    If an employee pursues a mixed-case appeal with the Federal Circuit, however, the



                                                        8
employee abandons the discrimination claim "because the Federal Circuit lacks jurisdiction to

entertain discrimination claims." Pueschel, 577 F.3d at 563. A civil action in a United States

District Court must be filed within 30 days of the employee's receipt of notice that the action is

judicially reviewable.   5 U .S.C. ~ 7703(b )(2).

        Fletcher appealed her termination       from federal employment   to the MSPB.      Initial

Decision, Fletcher v. Us. Dep't of Commerce, No. DC-0432-11-9593-I-I          (M.S.P.B. Oct. 17,

2011) ("MSPB Initial Decision"), Def.'s Mot. Dismiss Ex. D, ECF No. 12-4. Since she alleged

that her removal was based on her race (African American) and color (dark complexion) and in

retaliation for her prior EEO activity, see id. at 12, her filing constituted a mixed-case appeal

which the MSPB had authority to hear under 5 U.S.c. ~ 7702(a)(1).      See Pueschel, 577 F.3d at

563.   In the appeal, she referenced the Pre-PIP and the PIP as part of her argument that her

termination was based on discrimination and retaliation, and the administrative judge considered

these events in finding that her removal was not based discrimination or retaliation.      MSPB

Initial Decision at 1-2, 12-13.       These findings were affirmed by the MSPB's Final Order

following Fletcher's appeal to the full Board. Final Order at 6, Fletcher v. Dep't of Commerce,

No. DC-0432-11-9593-I-1      (M.S.P.B. July 13, 2012) ("MSPB Final Order"), Def.'s Mot. Dismiss

Ex. F, ECF No. 12-6. After Fletcher sought further review by the EEOC, the EEOC concurred

with the MSPB determination and mailed its decision to Fletcher on July 24, 2014. Decision,

Fletcher v. Pritzker, No. 0320120066 (E.E.O.C. July 26, 2014) ("OFO Decision"), Def.'s Mot.

Dismiss Ex. G, ECF No. 12-7. Fletcher then had 30 days to file a civil action appealing her

claims of discriminatory and retaliatory termination to a United States District Court.    See 29

C.F.R. ~ 1614.310(d); Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).




                                                    9
         Fletcher, however, did not file a Complaint in this Court until November 16, 2017, long

after the 30-day period expired in 2014. Thus, to the extent that her Complaint includes claims

for discriminatory termination based on race or color, or retaliatory termination based on prior

EEO activity, those claims must be dismissed as time-barred.      See, e.g., McDaniel v. Us. Postal

Servs., 210 F.3d 384, at *1 (9th Cir. 2000) (unpublished); Wongus v. McDonald, No. 15-2950,

2016 WL 6892720, at *20 (D. Md. Nov. 23, 2016); Davis v. Potter, 301 F. Supp. 2d 850, 861

(N.D. Ill. 2004).

         The fact that Fletcher's EEO complaint alleging a hostile work environment was not

finally resolved by Commerce until August 2017 does not alter this conclusion. That complaint,

filed before Fletcher's termination, alleged a hostile work environment, not discriminatory or

retaliatory termination.   After her termination, Fletcher chose to appeal her removal, including

the alleged discrimination and retaliation, to the MSPB. She therefore could not separately file

an EEO complaint with Commerce's           EEO Office relating to her termination.       29 C.F.R.

S   1614.302(b); see Bonds v. Leavitt, 629 F.3d 369, 378 (4th Cir. 2011); Pueschel, 577 F.3d at

563. Indeed, in considering Fletcher's EEO complaint relating to hostile work environment, the

EEOC administrative judge recognized that the termination claims may no longer be presented

when it determined that Fletcher was estopped from asserting those claims before the EEOC

because they had been fully litigated before the MSPB. Order Entering Judgment at 8-9, 14-15,

Fletcher v. Ross, No. 531-2014-00120X (E.E.O.C. Aug. 2, 2017), Def.'s Mot. Dismiss Ex. A,

ECF No. 12-1; cf Chandler v. Roudebush, 425 U.S. 840, 863 n.39 (1976) ("Prior administrative

findings made with respect to an employment discrimination claim may, of course, be admitted

as evidence at a federal-sector trial de novo.").    The Motion will therefore be granted as to the

claims of discriminatory or retaliatory termination.



                                                    10
        The Court does not conClude, however, that any disparate treatment claims relating to the

Pre-PIP or the PIP were presented to and resolved by the MSPB.             First, although the MSPB

received facts relating to the Pre-PIP and PIP, both the MSPB administrative judge and the full

Board characterized the proceeding as an appeal of Fletcher's "performance-based            removal."

MSPB Initial Decision at 2; MSPB Final Order at 2. In neither decision was there any sign that

Fletcher had asserted, or that the MSPB had analyzed, a claim that the institution of the Pre-PIP

or the PIP, by itself, was a form of disparate treatment based on race, color, or retaliation.

Furthermore, the MSPB, by statute, does not have jurisdiction to review the placement of an

employee on a PIP or Pre-PIP. See 5 U.S.C.   S 7512;   5 C.F.R.   S   1201.3(a); cf Manley v. Dep't of

Air Force, 91 F.3d 117, 119 (Fed. Cir. 1996) (holding that a performance evaluation may not be

appealed to the MSPB). Since the MSPB could not have heard such disparate treatment claims,

they are not time-barred.

       Nevertheless, placement on a Pre-PIP or PIP does not constitute an adverse employment

action that can support a freestanding    discrimination   claim unconnected to a termination,

demotion, or other adverse employment action.       See Jensen-Graf v. Chesapeake Emp'rs Ins.

Co., 616 F. App'x 596, 598 (4th Cir. 2015); see also James v. Booz-Allen & Hamilton, Inc., 368

F.3d 371, 377 (4th Cir. 2004) (holding that a negative performance evaluation cannot support a

discrimination   claim unless it is subsequently    used to "detrimentally        alter the terms or

conditions" of employment"), abrogated on other grounds by Burlington N. & Santa Fe Ry. Co.

v. White, 548 U.S. 53 (2006). Thus, even though not time-barred, any disparate treatment claims

based on Fletcher's placement on a Pre-PIP or PIP are not viable discrimination claims separate

and apart from her original discriminatory termination claim, which is now time-barred.         Thus,




                                               11
Fletcher's only remaining claims are for a hostile work environment based on race, color, and

retaliation.

         The Court notes that, going forward, it may still consider the facts that Fletcher was

placed on a Pre-PIP and a PIP, and that she was eventually terminated, as part of the factual

predicate for her hostile work environment claims. "[E]ven if a claim of discrimination based on

a single discriminatory act is time barred, that same act could still be used as part of the basis for

a hostile-work-environment    claim."   Green v. Brennan, 136 S. Ct. 1769, 1781 n.7 (2016). In a

related context, courts have concluded that the fact that a certain event cannot form the basis of a

discrimination claim based on a time bar does not preclude "consideration of the entire scope of

a hostile work environment claim," included time-barred activity, "for the purposes of assessing

liability."    Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105 (2002); Gilliam v.        s.c.
Dep't of Juvenile Justice, 474 F.3d 134, 140 (4th Cir. 2009). Therefore, the Court may consider

facts that Fletcher was placed on a Pre-PIP and a PIP, and was then terminated, in assessing

Fletcher's claims of a hostile work environment based on her race and color and a retaliatory

hostile work environment.




                                                  12
                                        CONCLUSION

       For the foregoing reasons, the Partial Motion to Dismiss is GRANTED IN PART and

DENIED IN PART.         The Motion is granted as to any freestanding disparate treatment or

discriminatory termination claims in Count I, and any freestanding retaliation claims in Count II.

Those claims are DISMISSED WITH PREJUDICE.             The Motion is denied to the extent that it

seeks to preclude the Court from considering        any particular facts in assessing Fletcher's

discriminatory   hostile work environment claim in Count I and her retaliatory hostile work

environment claim in Count II. A separate Order shall issue.




Date: November 16, 2018
                                                     THEODORE D. CHUA
                                                     United States District J




                                               13
